Title: To Thomas Jefferson from Robert Morris, 25 November 1793
From: Morris, Robert
To: Jefferson, Thomas



Sir
New Brunswick Novr 25th: 1793.

On the evening of the 16th. instant I was honoured with yours of the 13th. enclosing the petition of Benjamin Freeman in behalf of his son Clarkson Freeman, and signifying the Presidents instructions thereon.
In complyance therewith I beg leave to inform
That Doctor Clarkson Freeman was apprehended (with difficulty and danger to the officer, as I understood,) in the beginning of March 1791 on a charge of being concerned with several others in counterfeiting a public security of the United States, and of uttering the same, knowing it to be so forged and a counterfeit, and was committed to the gaol of Essex county wherein he was apprehended.
He was removed by Habeas Corpus to the Circuit court of the United States held at Trenton for New Jersey District in April 1791, where he was indicted for forging, and uttering, knowing to be forged a public security of the United States purporting to be a final settlement. The District Attorney not bringing him to trial, and he appearing to be charged in Essex county on a process in a civil suit out of the Supreme court of the State, towards the close of the court on motion of the District Attorney he was remanded on his indictment to the gaol of Essex County there to be safely kept untill discharged by due course of Law. From thence he made his escape about the middle of the following August and is reported to have gone to Canada. I think I have heard that the Gaoler had unsuccessfully pursued him thither; The Gaoler, by his escape in the civil suit, being liable for a very considerable sum.
From the several depositions that I saw Clarkson Freeman appeared to be one of the most active and mischevous, in this State, of a gang of villains who, by forging and uttering counterfeit certificates, in a short time defrauded eight or nine of the inhabitants of certificates to the amount of upwards of seven thousand dollars.
He appeared to be about twenty four years of age and his demeanor in court indicated him impudent, hardened and incorrigible, which was corroborated by almost every account I heard of his behaviour at and after the time he was apprehended. He was reported not to want abillities nor knowledge in his profession equal to his standing; to have acquired by marriage something considerable for a low bred man, and to
 
have been before guilty of many little thefts, for some of which he was early expelled the Medical society of this State.
I do not know of any person apprehended on his testimony, nor was there any such confined in this District after the rising of the court at which he was indicted. Amasa Parker was the only person then in custody, or since apprehended, besides Clarkson Freeman and Henry Smith, against whom an indictment was found. Smith had been previously pardoned, and Parker was in custody on a civil suit a long time before C: Freeman was taken, and was committed as a criminal on the testimony of the said Henry Smith, one of the gang, who was taken up in Philadelphia and there made a confession before, or about the time C. Freeman was taken.
The only considerations that I have knowledge of under which C: Freeman can set up any pretence for a pardon, are
1st. An engagement of Abraham Ogden Esquire Attorney for the United States in this District, the copy of which transmitted to me is as follows.
“Memorandum
“Clarkson Freeman being confined in goal at Newark Essex county State of New Jersey upon a warrant issued by John Chetwood Esquire one of the Justices of the Supreme court of the State of New Jersey against him the said Clarkson for counterfeiting the public securities of the United States or uttering counterfeit public securities of the United States knowing them to be counterfeit; He the said Clarkson sent for me as the Attorney of the United States for the district of New Jersey in order to make a voluntary confession of his guilt in the premisses Whereupon in the presence of his Counsel Elisha Boudinot Esqr. I informed him, that I had it not in my power to give him any assurance of pardon in consequence of his proposed confession—nor would I give him any such assurance if it was in my power. But if he thought it prudent to make an unconditional voluntary confession that I would transmit that confession to the Chief Justice of the United States with the most favourable representation of the circumstances attending such confession. At the same time I informed him that the charge against him affected his life. It was understood nevertheless by his attorney aforesaid and me that the confession aforesaid would not be made use of to work the conviction of the said Clarkson if the Government of the United States refused or neglected to make use of the said Clarkson as a witness against his accomplices or others whom he accused.
Newark 7th. March 1791.
 Signed Abrm: Ogden Atty. &c.”
Copy
2d. He made a confession, which by a letter from Mr. Ogden to me of the 21st: March 1791, he had not then signed.
3d. He was introduced by the District Atty. as a Witness to the
 Grand Jury while they were investigating the forgeries and frauds of himself and his accomplices, and also to the Court on the trial of Amasa Parker on an indictment, as one of the accomplices in that villany.
Amasa Parker was acquitted on that indictment through defect of proof.
In the room of the old doctrine of approvement, which was attended with difficulty, and perhaps unnecessary danger to the approver and is now out of use; A practice has prevaild in cases of extensive combinations of villany, that where an accomplice makes a true and full disclosure as well as of his own guilt as of the guilt of all concerned with him, which is accepted by the court, and he is thereupon admitted a witness, and, if required, testifies accordingly both to the grand jury and in court on the trial of his accomplices, and appears on the whole to act a fair and candid part—The Court will generally recommend him to Government for a pardon, will defer his trial, and even bail him, although indicted, to give him an opportunity of obtaining it.
Against C: Freemans pretensions on these grounds are

1st. That there was no need of his confession: Henry Smith, one of the gang, having by his confession made a pretty full disclosure, thereupon received a pardon from the President, and been detained as a witness if necessary. But Henry Smiths confession does not appear to have reached the District Attorney untill the 20th: of August 1791.
2d. The District Attorney had no authority to engage a pardon to C: Freeman, or make any contract with him that would equitably entitle him thereto without the consent of the Court, which does not appear to have been given. Although this may be considered a legal objection, yet it would lose much of its weight in an equitable view, if it appeared that C: Freeman, through the confidence he reposed in the district Attorneys power to engage a pardon, had been deceived into a full disclosure that would have worked his own conviction—As it would be unworthy the dignity of Government to take advantage of the mistake of its own officer, and a confession so obtained, if it did not opperate his pardon, would not be suffered by the court to be used against him on his trial: But this from the face of the contract appears not to be the case; Nor is the part of his confession which I have seen a full disclosure of his guilt, but rather an artful evasion thereof and an extenuation of his conduct.
3d. His want of candour in procrastinating the signing his confession from the seventh untill on, or after the twenty first of August, a delay sufficient to have given notice to his unapprehended accomplices to make their escape, and none of them, that I have heard of, were afterwards taken.
4th: The want of truth and candour in his confession and subsequent testimony; which appeared by comparing them with parts of Henry Smiths confession and evidence corroborated by testimony from Witnesses
 of undoubted credit, And I understood that the grand jury on examining him considered his answers so false and evasive that they entirely rejected his testimony.
5th. His fresh crime in breaking gaol and escaping; whereby he violated the spirit of the contract with the District Attorney on his part, and excluded himself from any benefit under the above mentioned Usage; as he thereby deprived Government of the power of using his testimony against his accomplices, in case it was deemed expedient to do so. The pretence of unnecessary confinement set forth in the petition is no palliation of this; as, if he had an equitable claim to a pardon on the foregoing considerations, or any other, the court on application would have bailed him, that he might with more ease and effect have solicited it. Previous to his examination on the trial of Amasa Parker he was questioned by the prisoners counsel touching his interestedness, and thereon declared, under oath, that he was not an evidence on condition of a pardon, and that he had no promise of a pardon from any body.
Add to this a circumstance, which, although it ought not to weigh if he was equitably entitled to a pardon, yet is worthy of consideration where that equity does not exist, or is forfieted by the act of the party; to wit, That some of the grand jury and other respectable inhabitants attending the court expressed dissatisfaction that C: Freeman was not tried, the public opinion appeared to be much against him, and he was viewed by the people in general with abhorrence.
Moreover, some of the persons defrauded are men who stand fair in the public estimation; One of them, in addition to the loss of three thousand dollars, I understood was criminally proceeded against for selling one of the counterfiet certificates before he discovered the fraud. C: Freeman was the immediate perpetrator of the fraud on most of them. It would unnecessarily outrage the feelings of these men and their friends to learn that Government had pardoned an offender so base and detestable in their eyes.
However strongly the feelings of humanity may plead for saving the forfiet life of a fellow creature, whose death is not necessary for an example, or for the public safety: Or where the circumstances are such that the public forget the criminal in commiseration of the man—In my opinion, nothing short of strict justice, political necessity, or a litteral performance of contract should opperate to pardon and restore from a state of voluntary banishment to the community with the rights and privileges of a citizen a person so young and so depraved, so hardened and senseless of shame, so prone to and capacitated for mischief, and so odious in the public estimation as Clarkson Freeman appeared to be.
The foregoing contains every information that my memory, or a careful examination of my papers enables me to give relative to the object of the Presidents inquiry, with such observations as have occurred to me
 to have opperation respecting the pardon petitioned for. I have been the more minute as I supposed Mr. Ogden must have had more powerful motives for defering C: Freemans trial than I am fully informed of. I have understood there were some communications between Judge Duane and Mr. Ogden respecting him, the object of which I do not recollect to have fully heard. Having no oppertunity of personally acquiring information from Mr. Ogden, I forwarded to him a copy of the Petition, Signifyed the Presidents desire thereon, and requested his information of such facts as I had not an opportunity to be informed of. I have waited several days for an answer but yet have none. If I receive any I will forward it. With great respect I am Sir Your very humble Servant

Robt Morris

